Citation Nr: 0021095	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  95-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for low back disability.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997, an application to reopen a claim 
of entitlement to service connection for low back disability 
was granted and the claim was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
for additional development.  Following the requested 
development, the RO denied the claimed benefit on the merits.  
The matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The lumbosacral strain diagnosed in service was acute and 
transitory and resolved, leaving no residual disability.  

3.  The veteran's current postoperative residuals of a 
herniated nucleus pulposus at L1 cannot be disassociated from 
the wedge deformity of L1 visualized on X-ray examination in 
service.  

4.  It is not shown that the veteran's current low back 
pathology (other than postoperative residuals of a herniated 
nucleus pulposus at L1) is related to service or to any 
incident of service origin.  



CONCLUSIONS OF LAW

1.  Service connection for postoperative residuals of a 
herniated nucleus pulposus at L1 is warranted.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

2.  Service connection for low back disability other than 
postoperative residuals of a herniated nucleus pulposus at L1 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the opinion of the VA orthopedic 
examiner in March 1998, when considered in the context of the 
entire evidence of record, renders the veteran's claim for 
service connection for low back disability plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Hensley v. West, 212 F.3d 1255, 1262 (2000) (threshold 
requirement for a well-grounded claim is "uniquely low" and 
emphasis in "vast majority of cases" will be on the merits 
of the claim).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110.  

Factual Background

The service medical records show that complaints or findings 
of low back disability were not noted when the veteran was 
examined for service entrance.  In August 1966, the veteran 
was seen at a troop clinic for a complaint of pain in the 
lower back after he and other soldiers lifted a generator.  
The impression was back strain.  The veteran was seen for 
back complaints several times in October 1966.  The veteran 
complained of pain centered in the left parasternal lower 
lumbar and sacral area radiating down the posterior aspect of 
the leg to the calf.  The pain was improved by lying down and 
was aggravated by such activities as walking and coughing.  
It was reported that the veteran had injured his back two and 
a half years before lifting a tire but that his back had 
returned to normal after about two weeks.  X-rays at that 
time were interpreted as showing fusion of L4-5-S1 in the 
posteroanterior projection; a lateral view showed laminar 
fusion of L1-2-3-4-5 and S1.  The impression was (nerve) root 
irritation syndrome.  The veteran was referred to the 
orthopedic clinic for further evaluation.  

When seen in the orthopedic clinic a few days later, a 
history of an injury to the back two years previously while 
lifting a heavy tire was again noted.  The veteran now 
complained of pain in the left hamstrings, but an examination 
showed no sensory or motor loss in the lower extremities.  
Deep tendon reflexes were 2+ and equal.  There was no spasm 
or loss of curve with full range of motion of the back, 
although some increased lordosis was present.  X-rays were 
interpreted as within normal limits.  There was no evidence 
of fusion of the laminae or facets demonstrable on oblique X-
ray projections.  Slight wedging of L1 was visualized, which 
was felt to be due possibly to an old anterior disc problem 
or an old fracture.  (The orthopedist's interpretation of the 
X-ray films appears to have been a "dry" reading of the X-
rays noted above, which had been requested on the same day as 
the initial interpretation of them was rendered.)  The 
impression was lumbosacral strain, and hamstring tightness.  
Physical therapy with exercises was recommended.  

When the veteran was examined for separation in May 1967, a 
back injury in 1966 was noted on a report of medical history.  
However, the examiner stated that there had been no 
complications from the injury, and a disability of the spine 
was not found on clinical examination.  

The veteran's original claim for service connection for 
residuals of a back injury was not filed until January 1977, 
nearly a decade following service.  On his application for 
benefits, the veteran noted that he had been treated 
following service by Dr. Jorge Angel.  Private medical 
reports, including those received from Jorge Angel, M.D., a 
neurosurgeon, show that the veteran was admitted to a private 
hospital in June 1976 with a complaint of pain in the right 
shoulder and arm following a strain of the shoulder while 
cranking a welding machine three months prior to admission.  
A diagnostic work-up culminated in a diagnosis of a herniated 
cervical disc.  

The record shows that the veteran injured his low back on the 
job in October 1991 while lifting a hydraulic pump weighing 
60 pounds.  Thereafter, the veteran was seen by a succession 
of neurologists, orthopedic surgeons, and neurosurgeons and 
underwent a series of back operations.  In mid-November 1991, 
the veteran was evaluated by Eugene L. Heiman, M.D., an 
orthopedic surgeon, for a chief complaint of low back pain.  
The veteran reported that he first noted pain in his lower 
back eight days prior to the examination.  He described pain 
that went into his left buttock, left groin, and left thigh 
and that stopped at the knee.  The veteran, according to Dr. 
Heiman, denied any known injury to his lower back.  It was 
reported that the day following his notation of radiating low 
back pain, the veteran went to see Dr. Mock, who treated the 
problem with medication.  However, a few days later, the pain 
became much more severe, and the veteran had to go to an 
emergency room.  He had an intravenous pyelogram (IVP) on two 
occasions within days, both of which were normal.  He began 
experiencing left thigh numbness on the anterior aspect and 
was referred by Dr. Mock to Dr. Heiman.  Dr. Heiman's report 
indicates that the veteran was then employed as a heavy 
equipment mechanic by the city of Houston.  During his 
examination, the veteran said that he had an injury to his 
low back in September 1990 that resolved after three to four 
weeks of conservative management.  He had had no problems 
since.  X-rays of the low back revealed complete loss of disc 
space at L5-S1 and facet joint sclerosis consistent with 
degenerative arthritis.  There was bilateral spondylolysis at 
L5-S1 with no spondylolisthesis.  Dr. Heiman's assessment was 
that the findings were consistent with degenerative disk 
disease at L5-S1; the veteran had musculoskeletal low back 
pain as well.  

When evaluated by R. M. Hirshberg, M.D., a neurosurgeon, in 
December 1991, it was reported that following his injury in 
early October 1991, the veteran continued to work until early 
November 1991, when the pain became excruciating and began 
radiating into his left lower extremity.  It was further 
reported that the veteran had experienced a similar problem 
with his low back two and a half years previously, which was 
treated with physical therapy.  It was stated that the 
veteran was treated on several occasions in 1989 for low back 
pain and was found to have spondylolisthesis at L5-S1.  
Magnetic resonance imaging (MRI) had revealed spondylolysis 
at L5-S1, with significant narrowing of the spinal canal at 
L5-S1.  In 1989, according to Dr. Hirshberg, it was felt that 
he might have a herniated disc at T12-L1.  Dr. Hirshberg 
indicated that on the MRI scan, there appeared to be some 
slight bulge at L2-L3.  A significant finding, however, was a 
Grade I spondylolisthesis and spondylolysis at L5-S1.  It was 
felt to be significant that the veteran's pain resolved after 
resting and lying on a flat surface.  If he increased his 
activity such as doing heavy lifting, then the pain recurred 
in the low back predominantly and then radiated into his left 
lower extremity.  Dr. Hirshberg's impression was that the 
veteran's primary problem was spondylolisthesis and 
spondylolysis with episodic pain with probable stretching of 
in the L4 and/or S1 nerve roots, predominantly on the left 
side, causing radicular symptoms that resolved completely 
with rest.  

A May 1992 operation report reflects a preoperative diagnosis 
of spondylolysis with Grade I spondylolisthesis and spinal 
instability at L5-S1.  The veteran underwent a decompressive 
laminectomy and foraminotomy by Gill procedure; internal 
fixation, L5 to S1; lateral fusion, L5 to S1; and harvesting 
of the right iliac crest bone graft.  

When the veteran was examined by a clinical associate 
professor of orthopedic surgery at the Baylor College of 
Medicine in July 1993 for a presenting complaint of back and 
left leg pain, it was noted that he had been injured on the 
job in October 1991 and had undergone low back surgery in May 
1992.  He reportedly felt great until he began the "work 
hardening program" in December 1992, after which he began 
having increasingly severe pain in his low back and into his 
left lower extremity.  The pain was now constant.  Diagnostic 
imaging was said to show an S1 nerve root on the left that 
appeared asymmetrical.  The impression was S1 radiculopathy 
on the left.  

An operation report dated in late July 1993 reflects a 
preoperative diagnosis of retained hardware (Simmons plate) 
at L5-S1 bilaterally; lateral spinal stenosis at L5-S1 on the 
left; and herniated nucleus pulposus at L2-3 and 4 on the 
left.  The veteran underwent removal of hardware bilaterally 
at L5-S1; exploration of fusion at L5-S1; a re-do of a 
hemilaminectomy, foraminotomy, and neurolysis of S1, left L5-
S1; and a hemilaminectomy, foraminotomy, and diskectomy at 
L2-3 on the left.  

A November 1993 Attending Physician's Statement of Disability 
by William C. Watters, III, M.D., the private surgeon who 
performed the veteran's May 1992 low back surgery, is of 
record.  Dr. Watters indicates that the veteran's symptoms 
first appeared in October 1991 and reflects Dr. Watters' 
opinion that the veteran low back disabilities were a direct 
and proximate result of the performance of his employment 
with the city of Houston.  

When seen in December 1993 by Philip L. Gildenberg, M.D., 
Ph.D., a private neurosurgeon, it was reported that the 
veteran had residual back and leg pain secondary to lumbar 
radiculopathy, which was due to a work-related injury.  

A statement dated in March 1994 from C. B. indicates that the 
veteran was in business for himself in the late 1970's and 
that he had offered the veteran a permanent contract 
maintaining all heavy equipment and cranes for a private 
business.  C. B. reported that he essentially supervised the 
contract and that the veteran worked for his company for 
seven years until the oil and steel business collapsed in 
1986 and an outside contractor could no longer be afforded.  
C. B. said that the veteran's duties were to fix any broken 
part of the heavy equipment.  His responsibilities included 
removing and replacing engines, hydraulic cylinders, and 
replacing "five ace cables" on cranes.  He also removed and 
repaired all of the electrical generators that supplied power 
for magnets that lifted the heavy steel while a crane was in 
operation.  He ran a front-end loader to remove material and 
rail cars that were in the way of loading rail cars.  C. B. 
attested to the veteran's reliability and dedication to his 
job.  

An operation report dated in June 1994 shows that the veteran 
underwent a decompressive laminectomy at T11, T12, and L1 
with multiple foraminotomies for spondylosis of T11-T12 with 
spinal cord compression and foraminal narrowing.  His last 
reported back surgery was in January 1995, when he underwent 
a decompressive laminectomy of L1 and upper L2 with 
exploration of T12.  

On VA orthopedic examination in March 1998, the veteran 
indicated that he was treated by a chiropractor following 
service with acceptable results.  Following on-the-job 
injuries in the period from 1989 to 1991, however, he 
underwent an L5-S1 fusion with spinal instrumentation in 
1992.  Because of persistent low back and left leg pain, he 
underwent removal of the hardware in 1993.  The veteran 
reported that he still had back and left leg pain, although 
it seemed to be improved.  He subsequently took a medical 
retirement from the city.  X-rays showed degenerative disc 
disease at L5-S1 with bilateral transverse process fusions 
from L5 to S1.  The diagnostic impression was "history of 
low back injury, service connected with multiple procedures 
and injuries subsequent to his service career termination."  

The examiner reported that the veteran's claims file had been 
reviewed "in its entirety."  The examiner stated that he 
did not believe that the veteran's current disability 
preexisted service, "nor do I believe that it is at least as 
likely as not that the current disabilities are attributable 
to his service injury.  I believe most of the symptoms as 
they currently exist now [sic] are a result of his post 
service trauma."  

In a statement dated and received in November 1999, Kenneth 
M. Perkins, D.C., stated that his records indicated that the 
veteran's first visit for chiropractic treatment was in 
August 1984, when he presented with complaints of neck and 
low back pain with radiation into the arms and legs at 
various times.  In a statement dated and received in May 
1994, Dr. Perkins indicated that the veteran had radiculitis 
at L5 with lumbar myofascial pain syndrome.  

Analysis

The veteran's representative contends that the X-ray evidence 
of low back pathology in 1991 was far too extensive to be 
related to an injury in 1991.  However, the X-rays taken in 
service were interpreted by the service orthopedist as 
visualizing only slight wedging of L1, which was felt to be 
due possibly to an old anterior disc problem or an old 
fracture.  The orthopedist did not attribute slight wedging 
of L1 to the low back injury in service, and it is inferable 
from the history given at that time that the wedge deformity 
was related to a preservice back injury.  However, the 
service orthopedist evaluated the veteran more than 16 months 
following his entry on active duty.  Despite his opinion that 
the wedge deformity represented an old defect, the 
presumption of soundness is not rebutted, as clear and 
unmistakable evidence is necessary to do so.  38 U.S.C.A. § 
1111.  Evidence that is clear and unmistakable is evidence 
that is undebatable.  Vanerson v. West, 12 Vet. App. 254, 261 
(1999).  

It is significant - and consistent with the representative's 
argument - that magnetic resonance imaging in mid-November 
1991 revealed a small central nucleus pulposus herniation at 
the T12-L1 level without any posterolateral components.  This 
defect cannot be disassociated from the wedge deformity 
visualized at L1 in service that was then suspected to be due 
to a disc problem.  Moreover, the March 1998 opinion of the 
VA orthopedist can only be reconciled with a finding that the 
L1 deformity in service, however slight, is related to the 
veteran's current low back pathology.  This is because the 
orthopedist's etiologic opinion was not wholly consistent and 
is therefore not accorded the weight of other medical 
evidence of record, except to the extent that it can be 
reconciled with that evidence.  If, as the orthopedist 
stated, most of the veteran's symptoms are attributable to 
intercurrent injury, then some are not.  The examiner's 
diagnostic impression seemingly attributes some of the 
veteran's current low back disability to the trauma 
documented in his service medical records.  It is notable 
that the orthopedist did not feel that the current low back 
pathology preexisted service.  As is argued below, the 
veteran's post service employment involved significant 
physical exertion over many years, a fact that the veteran 
has repeatedly acknowledged.  It is reasonable to infer from 
the opinion of the VA examiner that the wedge deformity in 
service was evidence of an early disc problem that the 
veteran's post service exertions worsened.  However, this 
worsening was based on a defect of the upper lumbar spine 
first noted in service.  The Board therefore concludes that 
service connection is warranted for postoperative residuals 
of a herniated nucleus pulposus at L1.  

The veteran and his representative also contend that all of 
the veteran's current low back pathology is attributable to 
the back injury sustained in service and that his current low 
back problems represent a worsening of the condition 
initially shown in service.  The representative maintains 
that the March 1998 VA orthopedic examination showed a nexus 
between the complaints noted in service and the veteran's 
subsequent low back symptoms.  The representative contends 
that it is not necessary to show that all of the current low 
back impairment developed in service; rather, it is only 
necessary to infer from the evidence that low back disability 
had its inception in service and became increasingly severe 
over the years.  

The record shows that the veteran had a significant 
intercurrent low back injury in October 1991 and that it was 
not his first such intercurrent injury.  He had been treated 
since about 1984 for low back complaints, initially by a 
chiropractor, then by a number of physicians.  It is notable 
that his work following service involved significant physical 
exertion involving the use and repair of heavy equipment.  A 
former employer attested to his hard work and dedication to 
his job, and this is undisputed.  However, there is no 
evidence of low back complaints or a continuity of 
symptomatology referable to the low back between his 
separation in 1967 and 1984, the earliest date that low back 
complaints are indicated.  Although he filed a claim for 
service connection for residuals of a back injury in 1977, he 
listed only Dr. Angel as his treating physician following 
service.  The private medical reports associated with that 
claim, including Dr. Angel's, show treatment only for a 
disability of the cervical spine.  

None of the physicians who treated him following his low back 
injury in October 1991 attributed his low back disability to 
service.  Rather, those who offered opinions related his low 
back pathology to the 1991 on-the-job injury.  Indeed, the 
veteran does not appear to have apprised these physicians of 
his low back injury in service.  (The record shows that the 
insurance carrier for the Texas Workers' Compensation program 
received initial written notice of the low back injury in 
February 1992.)  

Although it is true that it is not necessary to show that all 
of the current low back impairment developed in service, it 
is also the case that inferences cut both ways.  Where there 
is objective medical evidence of more than one post service 
low back injury - and undisputed evidence of the highly 
exertional nature of the veteran's post service employment - 
it is reasonably inferable that the current low back 
pathology (other than at L1) did not have its onset in 
service.  The orthopedic evaluation in service culminated in 
an impression only of lumbosacral strain, and hamstring 
tightness.  A prior impression of nerve root irritation 
syndrome was not confirmed.  Moreover, a chronic low back 
disorder was not found on examination for separation.  This 
would not be fatal to the arguments of the veteran and his 
representative if persuasive evidence of a continuity of 
symptomatology since separation were shown.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

However, the veteran's low back complaints all date from a 
point in time too remote from service to be related to 
service and after a long time as a heavy equipment mechanic 
involving, as the veteran himself has said, a great deal of 
manual labor.  For example, in June 1986, the veteran filed a 
statement in support of a claim for service connection for 
low back disability in which he claimed that the pain from 
his low back injury in service had "always been there" and 
that he had tried his best to maintain a work career.  He 
said that having worked on heavy equipment cranes for a long 
time, he could not do all of the heavy lifting, pushing and 
pulling that was necessary for such work.  He reported that 
he had recently changed from working on heavy equipment and 
cranes to working on light to medium trucks and trailers.  He 
stated, however, that this field still required lifting, 
carrying, prying, pulling, bending, walking, standing and 
sitting that kept him in severe pain constantly.  He said 
that he was experiencing sharp pains in his lower back and 
legs.  He could not bend, lift, stand, sit, walk or carry for 
long periods of time.  He said that he was limited to hobbies 
and sports that do not require much strenuous exercise.  

In a statement received in January 1987, the veteran claimed 
that he had been released prematurely from hospitalization in 
service for his low back complaints, that physical therapy 
received at that time for his low back problem caused so much 
pain that he almost passed out, and that the service 
physician who had sent him to the hospital could not 
understand why he had not been kept in the hospital.  The 
physician treated the veteran in the company area by having a 
bed prepared for him and by working with the veteran each day 
until he could walk without severe pain.  (The service 
medical records show an absence of low back complaints 
between his last visit to a service clinic on October 11, 
1966, and his separation examination on May 1, 1967.)  From 
that time on, the veteran stated, he had been limited in any 
area where lifting or participation in sports was concerned.  
(If that were true, he would have been unable to pursue his 
occupation as a heavy equipment mechanic in the years 
following his separation from service, which, by his own 
admission, required such lifting.  He said that the pain 
increased as he aged.  (There is no evidence of this until 17 
years following service discharge.)  

The veteran's claim for service connection for back 
disability received in February 1994 indicates that he had 
worked for eight years as a mechanic for the city of Houston.  
(This would be roughly consistent with his leaving his 
employment as an independent contractor in 1986 following the 
downturn in the oil and steel industry.)  He said that 
following his back injury in service, he was treated with a 
backboard under his bed in quarters and that he stayed in bed 
for months.  The veteran reported that he was only allowed up 
long enough to eat until his health improved.  (The record 
shows a number of visits to the dispensary after October 11, 
1966, including visits on November 2 and 7, 1966, for 
unrelated complaints - after which he was returned to duty.)  
At separation, he said, he could not perform all of the tasks 
that the doctor wanted because of his back condition.  He 
reported that X-rays were not then taken to find out why he 
could not perform running in place or jumping up and down on 
one foot.  (This is contradicted by the examiner's finding 
that his back injury during service had not resulted in 
complications.)  He reported that too many people were being 
checked in a short period of time to determine whether there 
was something wrong with him.  (Clearly, however, his history 
of back injury had been duly noted, and the possible 
residuals of such injury contemplated when a finding of no 
complications was entered.)  He stated that he took a regular 
honorable discharge rather than a medical discharge, not 
knowing that down the road he would be in the condition he 
later was in.  (There is no evidence whatsoever that a 
Medical Evaluation Board, from which any such medical 
discharge would have to eventuate, was convened or even 
contemplated by the competent authorities.)  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for low back disability other than for 
postoperative residuals of a herniated nucleus pulposus at 
L1.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  


ORDER

Service connection for postoperative residuals of a herniated 
nucleus pulposus at L1 is granted.  

Service connection for low back disability other than 
postoperative residuals of a herniated nucleus pulposus at L1 
is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

